Exhibit 10.1

ASHWORTH, INC.

2000 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective as of the
Option Grant Date set forth below, by and between Ashworth, Inc., a Delaware
corporation (the “Company”), and    (“Optionee”). Terms not otherwise defined in
this Agreement shall have the meanings ascribed to them in the Company’s 2000
Equity Incentive Plan (the “Plan”). The parties agree as follows:

1. Governing Plan. Optionee has received a copy of the Plan. This Agreement is
subject in all respects to the applicable provisions of the Plan, which are
incorporated herein by reference. In the case of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control.

2. Grant of Option. The Company hereby grants to Optionee a stock option (the
“Option”) to purchase shares of the Company’s Common Stock upon the following
terms and conditions:

 
 
Option Grant Date:
 
Type of Option (Incentive/Nonqualified):
 
Maximum Number of Shares of Common Stock Issuable Upon Exercise of Option:
 
Purchase Price Per Share:
 
Vesting Schedule:
 
Term of Option:

3. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of California applicable
to agreements made or to be performed wholly within the State of California.
IN WITNESS WHEREOF, the Company and Optionee have executed this Agreement
effective as of the Option Grant Date.

     
The Company:
  Optionee:
 
   
By:
 

 
   
Terence Tsang
  Name:
Executive Vice President & CFO
  Title:
 
   

